Exhibit 10.2

Tenth Amended and Restated Rent Supplement

(ERCOT Transmission Lease)

December 31, 2018

This Tenth Amended and Restated Rent Supplement (this “Tenth Amended
Supplement”) between Sharyland Distribution & Transmission Services, L.L.C.
(“Lessor”) and Sharyland Utilities, L.P. (“Lessee”) is executed and delivered on
December 31, 2018, to memorialize supplements to the ERCOT Transmission Lease
(as defined below), effective as of January 1, 2019. Capitalized terms used
herein that are not otherwise defined will have the meanings assigned to them in
the ERCOT Transmission Lease.

WHEREAS, Lessor and Lessee are Parties to a Lease Agreement (ERCOT Transmission
Assets) dated December 1, 2014 (as amended from time to time in accordance with
its terms, the “ERCOT Transmission Lease”);

WHEREAS, on February 28, 2018, the Parties executed a Ninth Amended and Restated
Rent Supplement (ERCOT Transmission Lease) effective as of January 1, 2018 (the
“Ninth Amended Supplement”);

WHEREAS, the Parties wish to amend and restate the Ninth Amended Supplement
pursuant to Section 3.2(b) of the ERCOT Transmission Lease; and

WHEREAS, the Parties intend to memorialize in this Tenth Amended Supplement the
Incremental CapEx the Parties expect during 2019.

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the Parties hereto
agree to the following:

1.    The Ninth Amended Supplement is hereby amended and restated in its
entirety as set forth below.

2.    The ERCOT Transmission Lease, except as supplemented by this Tenth Amended
Supplement, shall remain in full force and effect.

Incremental CapEx:

 

2014

   $ 18,470,677  

2015

   $ 22,517,350  

2016

   $ 9,050,252  

2017

   $ 4,217,866  

2018

   $ 759,766 * 

2019

   $ 4,861,790 ** 

 

*

Represents the aggregate amount of Incremental CapEx the Parties expected to be
placed in service in 2018. Rent supplements with respect to this Incremental
CapEx were agreed to and memorialized as part of the Eighth Amended and Restated
Rent Supplement (ERCOT Transmission Lease) dated December 31, 2017 (“Eighth
Amended Supplement”). Of the 2018 Incremental CapEx, $0 was expected to be in
service as of the balance sheet date reflected in Lessee’s first 2018 Regulatory
Order (“First 2018 CapEx”), $0 was expected to be in service as of the balance
sheet date reflected in Lessee’s second 2018 Regulatory Order (“Second 2018
CapEx”), and an aggregate of $759,766 was expected to be placed in service
throughout the remainder of 2018 (“2018 Stub-Year CapEx”) and included in the
first 2019 Regulatory Order. The Parties expected the First 2018 CapEx, Second
2018 CapEx and 2018 Stub-Year CapEx, collectively, to have a weighted average
in-service date of November 1, 2018. A “Regulatory Order” is defined as either
(i) the PUCT’s approval of Lessee’s application for updated wholesale
transmission rates or (ii) final resolution or settlement of a rate case
applicable to Lessee’s transmission rates. Pursuant to the Eighth Amended
Supplement, the Parties expected the first 2018 Regulatory Order to be effective
on June 1, 2018, the second 2018 Regulatory Order to be effective on
September 1, 2018 and the first 2019 Regulatory Order to be effective on May 1,
2019. The Parties have agreed that any Rent Validation with respect to First
2018 CapEx, Second 2018 CapEx or 2018 Stub-Year CapEx will use the actual
effective dates of the applicable Regulatory Order (to the extent known), but
will otherwise be determined in accordance with Section 3.2(c) of the ERCOT
Transmission Lease.

**

Represents the amount of Incremental CapEx the Parties expect to be placed in
service in 2019, with a weighted average in-service date of September 1, 2019
(“2019 CapEx”).

 

1

ERCOT TRANSMISSION LEASE



--------------------------------------------------------------------------------

Lessee CapEx:

 

2014

   $ 0  

2015

   $ 0  

2016

   $ 0  

2017

   $ 0  

2018

   $ 0  

2019

   $ 0  

Base Rent:

 

2014

   $ 484,276  

2015

   $ 2,477,452  

2016

   $ 4,601,290  

2017

   $ 4,855,027  

2018

   $ 5,056,079 * 

2019

   $ 4,974,428 ** 

2020

   $ 4,881,768  

2021

   $ 4,708,024  

2022

   $ 4,540,132  

 

*

The amount of 2018 Base Rent included in the Ninth Amended Supplement was
$5,056,079, including 2018 Base Rent payments of $421,208 on the 15th day of
each month beginning on March 15, 2018 through July 15, 2018 (with respect to
January 2018 through May 2018), $421,434 on the 15th day of each month beginning
on August 15, 2018 through October 15, 2018 (with respect to June 2018 through
August 2018), with the increase in monthly Base Rent reflecting 2017 Stub-Year
CapEx and First 2018 CapEx and commencing June 1, 2018, which was the expected
effective date of Lessee’s first 2018 Regulatory Order, and $421,434 on the 15th
day of each month beginning on November 15, 2018 through February 15, 2019 (with
respect to September 2018 through December 2018), with the increase in monthly
Base Rent reflecting Second 2018 CapEx and commencing September 1, 2018, which
was the expected effective date of Lessee’s second 2018 Regulatory Order.

**

Lessee will make a monthly 2019 Base Rent payment of $406,435 on the 15th day of
each month beginning on March 15, 2019 through June 15, 2019 (with respect to
January 2019 through April 2019). Lessee will then make a 2019 Base Rent payment
of $414,015 on the 15th day of each month beginning on July 15, 2019 through
September 15, 2019 (with respect to May 2019 through July 2019), with the
increase in monthly Base Rent reflecting 2018 Stub-Year CapEx and commencing
May 1, 2019, which was the expected effective date of Lessee’s first 2019
Regulatory Order included in the Eighth Amended Supplement. Lessee will then
make a 2019 Base Rent payment of $421,328 on the 15th day of each month
beginning on October 15, 2019 through February 15, 2020 (with respect to August
2019 through December 2019).

 

2

ERCOT TRANSMISSION LEASE



--------------------------------------------------------------------------------

Percentage Rent Percentages:

 

2014

     35.8 % 

2015

     35.1 % 

2016

     31.1 % 

2017

     28.2 % 

2018

     27.2 % 

2019

     26.2 % 

2020

     25.3 % 

2021

     24.4 % 

2022

     23.5 % 

Annual Percentage Rent Breakpoints:

 

2014

   $ 484,276  

2015

   $ 2,477,452  

2016

   $ 4,664,546  

2017

   $ 4,879,227  

2018

   $ 5,056,079 * 

2019

   $ 4,937,862 ** 

2020

   $ 4,794,596 ** 

2021

   $ 4,624,802 ** 

2022

   $ 4,460,124 ** 

 

*

The 2018 Annual Percentage Rent Breakpoint reflects the assumptions set forth
above regarding the timing of the first 2018 Regulatory Order and the second
2018 Regulatory Order, as well as the amount of First 2018 CapEx and Second 2018
CapEx.

**

The 2019-2022 Annual Percentage Rent Breakpoint reflects the same assumptions as
the 2018 Annual Percentage Rent Breakpoint, in addition to the assumptions set
forth above regarding the timing of the first 2019 Regulatory Order, as well as
the amount of 2018 Stub-Year CapEx and 2019 CapEx.

Revenues Attributable to Lessee CapEx:

 

2014

   $ 0  

2015

   $ 0  

2016

   $ 0  

2017

   $ 0  

2018

   $ 0  

2019

   $ 0  

2020

   $ 0  

2021

   $ 0  

2022

   $ 0  

 

TCOS Allocation:

before October 3, 2014: 0%

between October 3, 2014 and March 31, 2015: 2.1%

between April 1, 2015 and October 31, 2015: 2.1%

between November 1, 2015 and June 12, 2016: 3.6%

between June 13, 2016 and September 22, 2016: 4.1%

between September 23, 2016 and April 13, 2017: 3.6%

between April 14, 2017 and October 25, 2017: 3.6%

between October 26, 2017 and November 9, 2017: 3.7%

between November 10, 2017 and May 31, 2018: 2.9%

between June 1, 2018 and August 31, 2018: 2.9%

between September 1, 2018 and April 30, 2019: 2.8%

between May 1, 2019 and July 31, 2019: 2.7%

starting August 1, 2019: 2.6%

Term of Rent Supplement:    Expires 12/31/22

 

3

ERCOT TRANSMISSION LEASE



--------------------------------------------------------------------------------

The Parties have executed this Tenth Amended Supplement to the ERCOT
Transmission Lease as of the date set forth above.

 

SHARYLAND UTILITIES, L.P. By:   /s/ Greg Wilks Name:   Greg Wilks Title:   Chief
Financial Officer SHARYLAND DISTRIBUTION & TRANSMISSION SERVICES, L.L.C. By:  
/s/ Brant Meleski Name:   Brant Meleski Title:   Chief Financial Officer

 

4

ERCOT TRANSMISSION LEASE